,_ .
                                                      467



OFFICE OF THE ATTORNEY    GENERAL   OF TEXAS
                 AUSTIN
IIonorehleCharlsgLvokhWt, Pegs 2



         lmtrumentshellbe flleao~ reoor&4by
         any County C&31-kin this Stnte until thee
         ha8 been efflxed to such lnstrtnnentstsrgs
         f;n,gzaNlce titk the r017bit0~!3 of tt38
                , . ..!nlll aeceIonsbrrllh~t hp*
         ply toinstrumenta,notacr~or other &Ii:
         gationa taken by or on behalf of the
         United Statea or of the St&e of Texas, or
         wr oorporate agency or instrumentalltp
         of the UnlttxlStates Or of the State of
         Toxus Ln 0arryi.w out 8 governmentalpur-
         pose (LBexpresse6 ln any Aot of t&O con-.
         gresrrof the Tilted States or of the
         Le,-lslatureof the State of Texas, . . .
              "(b) Pugnsnt of the tax a8 hereby
         lev:ed ahall be evldenoebby aillslas,the
         stampa hereIn provided for, to ml.1katru-
         ?CW.ltS
               bChd~    WithhI the 3l'OVi6~O~f tb.6
         hot, . . ."
           The h&f6 own worda say that it "&ml1 not apply
to inetruments, notoe or other obllgntlomattken by or on
                    4 ate of Toxra . . . or any oorporate
behalf of . '.. the L)
egency or lnstrumentmllty. . . of the State of Tom    In uar-
rylng out a governmentalput-gone taperpresse4 in my Aat
US . . OS the Stnte.of Temee
          A aounty come8 oleuly rlth%n the phrrei %orporate
eganoy or instrumentality. . . of the State of TOM."   In
11 Tex. Jur. 524, It is rnldt
                 "Counties are Lnstmnrrsntelltlas of tbQ
          stats* They are polft1oa.leubalvlsionswhloh
          ora oroated by tha 8overelgnwill for the
          ~~~080 OS awhprgi~        the 8t8ws autm
          towarclita Inhabiter&a. They are agonoies
          for the fA&i.l.strmtion   of msttsra whloh em
          of t3tat.e   - as dlstlnguishedfron IEuulcipal-
          conoern such QS theaJlleatlon'oftaxes,
          the 4lShuion of education, the constrtaation
          ariba&tsr;ctn.ce   of public hletrmgs, the'eb
          mfnistration    of justice and the care of t&9
          poor.”
Emorablc Chw-ley Jkakhart, P8ge 3



see also ‘thecrisesOS city.OS Galvsston VW PosaaWq 62
='a. ll3, so Art.rtop.517 end Wldraas Couufq V. &s&e,
127 Tex. 543, 92 SI Z. c2f 1011.
          iholts &so comes r1th.l.n
                                  tb.ephrase "aorpomte
agency or instrumentality. w w of ths Stats OS Texas.'
Inl~h;Qoaseof CZty of Goose Creek VI Evmlcutt, 120 Tex.
   I    S. Z..(2) 611, It was saldr
              “The mare aat of Inoorporatinga
         munlclpullty,whether such incorpor&lon
         to efieotedunder the harrerule nmen4-
         xmlt (cbnmt.,urt.11, par. 3) or not
         ambraaes nchhlng more than the creetion
         of P -overmental agency, which beoomes
         lnve&d nlth tawh powers ea the lrr
         aonfer~. It is Mae tha~leglslatl*h
         power to lnoarpOrat8e hem% rule Oity
         1s by oonstitutlonalprovlslon,dele-
         g&d   to the lnhabitmtr of the terrl-
         tokl affected neverthe       a olt ao
         incorporatedfa a polltlaal auk&v f sfon
         of thewatcts far governmentelpurposu8
         *w.
Seenlao thA cobes of Son Fellpo da &dAn Corporationv.
State Ill.Tex, 100, 229 SW W. 845 Yatt  PI Cook, ll3 TM.
eo&6;   S+a3f;'w
              0371 pnd 's"rentVW RMGolph, (Civ. App.1
     . **   .
          This bringa ua to the OOXIO1?lSioIi
                                            that the wt doe8
n$aapf;r to Instrumantst&en by or on behalf of a oounty
          *in carryins,out a lcovemurrsntlil
                                           purRone 0 0%
prczlae4iInsny act . .. * of the Strte of T8xa1~"
          A couuty asn do only t?nosothings Efr& are protide
for by the constltut1oncc statutes,   'Countiesbea    oom-
ponent parts of t&e State, have no powars or CutZea exoapt
those nhloh are clearly set forth snd'deflned3.nthe eon-
st1tut1on trndstatutes.   The 8tbtutedl
                                      have clorrly deSlned
the powera, prescribe4 the duties1 aa?,131posedthe Ueblll-
ties of the oox63.t8319~6tcourts, the tih3awUlrouGhtbich
the dirferent countlea act en4 Srom tlm9e stotutsgfgt
COT38all the authorl.ty wscao in the C0mt1iHi."
     363. see also m.lla county vo Laqpassa Comtq, QO'Tex.
Jl.lr*~
EmoraMo    c%:rlep Lookhart, Pw4      4



c‘os;, 40 s. ... 4053 azd Landman v. Xato, 97 Se V. (2) 2%
LlkCWkk2 R city can cc:or.17t?losotki.n~sthat are provId44
l.orky tlL-3 constltuticnor statutes. Vt Is a ~4n4ral and
uncilsputed  ~roposttlo~~i       0 f law that a xunIolpal corporation
po5sc,oscs  an< can exercise the following powers, and no
othero:    firat tkoao rrantod in express words SaCOnd,
tf~osenecessarilyor Glrly ImplI4d in or lnolLn t to the
powers 4x~ressly        granted;      turd those ese4ntl.d to'the
accorqAla&ent of L34 declared o6                  and gurpo8ss of the
corporation,- not sl.q~lyconven                    but Indispensables
 . . . Of every mnlolpnl corporation 4 uherter              or stat-
ute by which It is orented Is Its or.gmla aat. lieltherthe
corporationnor its offlcsrs can do sny atit,or make any
contract,or incur any llsbillty,not authorIted,th4r4by,
or by sme 14~lslatIveact y?pliaableth4nto. Ali acts
beyond the scope of the powers gmntod are void." Poster
 v. Cltg of ?~oco,113 Tex. SQ, 67 S. F. (2) lO$& See else
xantel v* state 55 Tax. Cr. Rep. 456, 117 53.I% 855, X51
Ari.St+*Rep, O&            ..Dsvls.v~  City of Tsylor, 125.Teak.SQ,
 67 3. h'.(2) 10%~ and 30 '&ix*Jur! 27,
           *4 t&n& Wet the doing of sn ict authorbed by
the conatltut.ut!on
                  or stwtutes would oonstitut8aarryIng out
a go+amsentaiLpurposa~ Therefore, m@iaIngthatacomty
or:.acity #i-Ad do, If It uss don4 Lu-ly,     mkld b4 i&-
cludedulthInth6phrasb "inoarqIq        out 8~~ovllmrsrsntti
purpose as expressed ln any act . t . ol the State of Taxad'
88 xust prosu3ae that the rots Of a mty    Or s oi    or tha9
offloera themoS, are lawful* "There Is a pretnnsp 7 km In
favor of the regularityof ol?fI~Ialtits, andrfien 4 pub110
offia~al dlechargeeor undertakea to dlsehW@ a d+ with
wh,ich.hela char@ by law, It wIl1 be pr4sumsd~ In the sb-
sonce of evidence ta the uontrnry, tit
&a~I.ly
      end ln a lawful xmmer, an&that he sated r2t
not in exceaa of, his power and cruttmrl
278. See also Rooters Q. Rail, 61 Tex,
v. Fareley,37 s.'g, (2) 559.
          Our answ4r to yo*urquestlon ia that the z-wording
stem:,tax provided for ln Ax%lole 70470 (VernonCs Annotated
Clvll .Statutesof Texas) is not due on lnstrtnaentsand
                             0
CCT\:FL
                             APPROVED
                               OPINION
                             COMMITTEE

                             EIVBQAIu*Y



  APPROVETAUG
            7, 1939
  'U.U
  Ai!TOFiNEY
          GEXSRAL Or'TEXAS